Citation Nr: 1510775	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1310 based on service connection for the cause of death of a veteran.


REPRESENTATION

Appellant is represented by: Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (hereinafter the Veteran).  The Veteran had active duty service from December 1942 to January 1946.  The Veteran died in May 2010.    

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2014 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a November 2010 rating decision of the RO in St. Petersburg, Florida.

In a decision dated in January 2014, the Board denied the benefit sought here.  The Board's decision was appealed to the Veterans Court.  In an Order dated in September 2014, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's January 2014 decision and remanded the appeal back to the Board for additional development consistent with the Joint Motion.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In the September 2014 Joint Motion, the parties stipulated that remand to the Board was warranted because VA had not satisfied its duty to assist the appellant in obtaining medical records to support her claim.  Specifically, the parties noted that the appellant had identified records from the West Palm Beach VA Medical Center, VA Boca Raton Community Based Outpatient Clinic, and the Veteran's private physician, Dr. A. Needleman, as supporting her assertion that the Veteran's cardiac problems were related to his service-connected PTSD.  The parties agreed that the Board had not fully discussed the appellant's request for assistance in obtaining these records (as included in documents submitted with the VA Form 9), and that the record did not reflect that VA attempted to obtain those records.  The parties stipulated that, on remand to the Board, "VA should make reasonable efforts to obtain the above noted records."  The parties also agreed that, after receiving the records, or making reasonable efforts to obtain them, VA should determine if another examination is warranted based on the evidence of record.

The Board notes that the RO did obtain records from Dr. Needleman in April 2009, and has obtained at least some records from the Boca Raton Community Based Outpatient Clinic (August 2006 to May 2008); however, it is unclear whether there may be addition records at those facilities.  

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she identify all outstanding pertinent treatment records.  Request any necessary authorization from the appellant to obtain records from private facilities.  

In addition to any other providers identified in response to item (1), obtain any pertinent outstanding records from the sources identified in the Joint Motion (citing documents submitted with the VA Form 9) as: the West Palm Beach VA Medical Center, the Boca Raton Community Based Outpatient Clinic, and Dr. A. Needleman, Boca Raton, Florida.  Also ensure that records from the Veteran's cardiologist Dr. Michael S. Weinblatt are of record (see February 3, 2015 correspondence from the appellant's attorney).

Document in the claims file all efforts made to obtain authorization from the appellant, all requests made to treatment providers, and all responses received from treatment providers.  

2.  After making reasonable efforts to obtain the records specified above, take any additional development deemed necessary, including consideration for a VA medical opinion.   

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


